               Case 2:18-cr-00478-ODW Document 74 Filed 09/21/20 Page 1 of 5 Page ID #:358

                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 18-00478-ODW-1

 Defendant           Raymond Anthony Garza                                   Social Security No. 4         2   2    5
 akas:   Ray Ray                                                             (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH       DAY        YEAR
             In the presence of the attorney for the government, the defendant appeared in person on this date.         9       21        2020

  COUNSEL                                                           Michael D. Driscoll, Jr., DFPD
                                                                            (Name of Counsel)

      PLEA           X GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                     NOT
                                                                                                               CONTENDERE                 GUILTY
           There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
     FINDING
          Counts 1 and 2: 21:841(a)(1),(b)(1)(B)(viii); 18:2(a) -DISTRIBUTION OF METHAMPHETAMINE; AIDING AND
          ABETTING
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is hereby committed to the
  ORDER   custody of the Bureau of Prisons to be imprisoned for a term of:
             60 months. This term consists of 60 months on each of Counts 1 and 2 of the Indictment, to be
served concurrently.

It is ordered that the defendant shall pay to the United States a special assessment of $200, which is due immediately. Any unpaid balance shall
be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established the ability to pay a fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of 4 years. This term consists of 4 years on
each of Counts 1 and 2, all such terms to run concurrently under the following terms and conditions:

1.       The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and General Order
18-10.

2.       During the period of community supervision, the defendant shall pay the special assessment in accordance with this judgment's orders
pertaining to such payment.

3.       The defendant shall cooperate in the collection of a DNA sample from the defendant.

4.      The defendant shall refrain from any unlawful use of a controlled substance. He shall submit to one drug test within 15 days of release
from custody and at least two periodic drug tests thereafter, not to exceed eight tests per month, as directed by the Probation Officer.

5.       The defendant shall participate in an outpatient substance abuse treatment and counseling program that includes urinalysis, breath or
sweat patch testing, as directed by the Probation Officer. He’s also ordered to abstain from using alcohol and illicit drugs, and from abusing
prescription medications during the period of supervision.

6.       During the course of supervision, the Probation Officer, with the agreement of the defendant and defense counsel, may place the
defendant in a residential drug treatment program approved by the U.S. Probation and Pretrial Services Office for treatment of narcotic
addiction or drug dependency, which may include counseling and testing, to determine if the defendant has reverted to the use of drugs. The

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 1
               Case 2:18-cr-00478-ODW Document 74 Filed 09/21/20 Page 2 of 5 Page ID #:359

 USA vs.     Raymond Anthony Garza                                              Docket No.:     CR 18-00478-ODW-1

defendant shall reside in the treatment program until discharged by the Program Director and Probation Officer.

7.       As directed by the Probation Officer, the defendant shall pay all or part of the costs of the Court-ordered treatment to the aftercare
contractors during the period of community supervision. The defendant shall provide payment and proof of payment as directed by the
Probation Officer. If the defendant has no ability to pay, no payment shall be required.

8.      When not employed or excused by the Probation Officer for schooling, training, or other acceptable reasons, the defendant shall
perform 20 hours of community service per week as directed by the Probation & Pretrial Services Office.

9.       The defendant shall submit his person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C. § 1030(e)(1)),
cell phones, other electronic communications or data storage devices or media, email accounts, social media accounts, cloud storage accounts,
or other areas under the defendant's control, to a search conducted by a United States Probation Officer or law enforcement officer. Failure to
submit to a search may be grounds for revocation. The defendant shall warn any other occupants that the premises may be subject to searches
pursuant to this condition. Any search pursuant to this condition will be conducted at a reasonable time and in a reasonable manner upon
reasonable suspicion that the defendant has violated a condition of his supervision and that the areas to be searched contain evidence of this
violation.

The Court authorizes the Probation & Pretrial Services Office to disclose the Presentence Report to the substance abuse treatment provider to
facilitate the defendant's treatment for narcotic addiction or drug dependency. Further redisclosure of the Presentence Report by the treatment
provider is prohibited without the consent of this Court.

Pursuant to 18 U.S.C. § 3553(a), the Court is obligated to impose a sentence which is sufficient, but not greater than necessary, to comply with
the purposes of 3553 (a). The Court has considered the following:

1.       The nature and circumstances of the offense and the history and characteristics of the defendant;
2.       The need for the sentence imposed--
a.       To reflect the seriousness of the offense; to promote respect for the law, and to provide just punishment for the offense;
b.       To afford adequate deterrence to criminal conduct;
c.       To protect the public from further crimes of the defendant; and
d.       To provide the defendant with needed correctional treatment in the most effective manner.
3.       The kinds of sentences available;
4.       The guideline sentencing range;
5.       The need to avoid unwarranted sentence disparities among defendants with similar records who have been found guilty of similar
conduct.

Defendant advised of his appeals rights.

Defendant recommended to the Bureau of Prisons’ 500-hour RDAP Program.




CR-104 (wpd 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 2
               Case 2:18-cr-00478-ODW Document 74 Filed 09/21/20 Page 3 of 5 Page ID #:360

 USA vs.     Raymond Anthony Garza                                                          Docket No.:      CR 18-00478-ODW-1



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            September 21, 2020
            Date                                                               U. S. District Judge/Magistrate Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                               Clerk, U.S. District Court



            September 21, 2020                                       By        /s/ Patricia Blunt
            Filed Date                                                         Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                 STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                  While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local                 9.    The defendant must not knowingly associate with any persons engaged
       crime;                                                                               in criminal activity and must not knowingly associate with any person
 2.    he defendant must report to the probation office in the federal                      convicted of a felony unless granted permission to do so by the probation
       judicial district of residence within 72 hours of imposition of a                    officer. This condition will not apply to intimate family members, unless
       sentence of probation or release from imprisonment, unless                           the court has completed an individualized review and has determined
       otherwise directed by the probation officer;                                         that the restriction is necessary for protection of the community or
 3.    The defendant must report to the probation office as instructed by                   rehabilitation;
       the court or probation officer;                                                10.   The defendant must refrain from excessive use of alcohol and must not
 4.    The defendant must not knowingly leave the judicial district                         purchase, possess, use, distribute, or administer any narcotic or other
       without first receiving the permission of the court or probation                     controlled substance, or any paraphernalia related to such substances,
       officer;                                                                             except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation            11.   The defendant must notify the probation officer within 72 hours of being
       officer, unless legitimately asserting his or her Fifth Amendment                    arrested or questioned by a law enforcement officer;
       right against self-incrimination as to new criminal conduct;                   12.   For felony cases, the defendant must not possess a firearm, ammunition,
 6.    The defendant must reside at a location approved by the probation                    destructive device, or any other dangerous weapon;
       officer and must notify the probation officer at least 10 days before          13.   The defendant must not act or enter into any agreement with a law
       any anticipated change or within 72 hours of an unanticipated                        enforcement agency to act as an informant or source without the
       change in residence or persons living in defendant’s residence;                      permission of the court;
 7.    The defendant must permit the probation officer to contact him or              14.   As directed by the probation officer, the defendant must notify specific
       her at any time at home or elsewhere and must permit confiscation                    persons and organizations of specific risks posed by the defendant to
       of any contraband prohibited by law or the terms of supervision and                  those persons and organizations and must permit the probation officer to
       observed in plain view by the probation officer;                                     confirm the defendant’s compliance with such requirement and to make
 8.    The defendant must work at a lawful occupation unless excused by                     such notifications;
       the probation officer for schooling, training, or other acceptable             15.   The defendant must follow the instructions of the probation officer to
       reasons and must notify the probation officer at least ten days                      implement the orders of the court, afford adequate deterrence from
       before any change in employment or within 72 hours of an                             criminal conduct, protect the public from further crimes of the
       unanticipated change;                                                                defendant; and provide the defendant with needed educational or
                                                                                            vocational training, medical care, or other correctional treatment in the
                                                                                            most effective manner.




CR-104 (wpd 10/18)                                    JUDGMENT & PROBATION/COMMITMENT ORDER                                                                     Page 3
               Case 2:18-cr-00478-ODW Document 74 Filed 09/21/20 Page 4 of 5 Page ID #:361

 USA vs.     Raymond Anthony Garza                                              Docket No.:     CR 18-00478-ODW-1


             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                        Page 4
               Case 2:18-cr-00478-ODW Document 74 Filed 09/21/20 Page 5 of 5 Page ID #:362


                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                          Page 5
